Citation Nr: 1606621	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  12-08 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1968 to March 1970, to include service in the Republic of Vietnam.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 
 
In an April 2015 correspondence, prior to transfer of the appeal to the Board, the Veteran withdrew his appeal with respect to the issues of an increased evaluation for tinea corporis and service connection for tinnitus, lung bullae, and degenerative disc disease of the lumbar spine.  Withdrawal of an appeal prior to transfer to the Board is effective when received by the agency of original jurisdiction.  See 38 C.F.R. § 20.204(b)(3) (2015).  Therefore, these issues are not before the Board.  

In a March 2012 substantive appeal, the Veteran requested a hearing before a Decision Review Officer (DRO) at the RO.  However, the Veteran withdrew this hearing request in an April 2015 statement.   

This appeal was processed using the Virtual VA paperless claims processing system and Veterans Benefit Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of those in VBMS or not relevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is required in order to provide the Veteran with a hearing.  The Board may decide an appeal only after affording the Veteran an opportunity for a hearing.  38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. 
§ 20.700(a) (2015).  In his December 2013 substantive appeal, the Veteran requested a Travel Board hearing at the RO.  No such hearing has been held and the Veteran's hearing request has not been withdrawn.  The failure to afford the Veteran a hearing would amount to a denial of due process.  38 C.F.R. § 20.904(a)(3) (2015).  Consequently, a Travel Board hearing must be scheduled before deciding this appeal, with notice sent to the Veteran's address of record.  As such, the claim must be remanded.  

Accordingly, the case is REMANDED for the following action:

		Schedule the Veteran for a Travel Board hearing at his local AOJ at the earliest opportunity.  Notify the Veteran and any representative of the date, time, and location of the hearing, and put a copy of this notification letter in his claims file. Once the Veteran has been afforded the requested hearing, or in the event that he withdraws his hearing request or fails to appear, the case should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

